Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00201-CV

                                         IN RE Sandra IKENAGA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 27, 2014, relator filed a petition for writ of mandamus and motion for emergency

relief. The court has considered relator’s petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for emergency relief are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2011PC04330, styled Estate of Jack Hiromi Ikenaga Sr., Deceased, pending
in the Probate Court No. 2, Bexar County, Texas, the Honorable David Peeples presiding.